Exhibit 10.16

 

INTEGRYS ENERGY GROUP, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

You have been granted a nonqualified stock option with respect to shares of
common stock of Integrys Energy Group, Inc. (the “Company”) under the Integrys
Energy Group, Inc. 2010 Omnibus Incentive Compensation Plan (the “Plan”)  This
Agreement sets forth the terms, rights and obligations of you and the Company
with respect to the grant of this option.  This option shall not become
effective until you sign and return the “Acknowledgement Form” from this
Agreement to Human Resources.

 

The option is granted under, and is subject to, the terms of the Plan, which are
specifically incorporated by reference in this Agreement.  Any capitalized terms
used in this Agreement which are not defined shall have the meaning set forth in
the Plan.

 

1.             Grant of Option.  Subject to the terms of this Agreement, the
Company grants to you the right and option (the “Option”) to purchase shares
(the “Option”) of the common stock of the Company, par value $1.00 (the
“Optioned Shares”) from the Company, at an option price per share equal to the
closing sales price of a share of Common Stock of the Company as reported on the
New York Stock Exchange Composite Transaction reporting system on the Grant
Date.

 

In the event of certain corporate transactions described in Section 12 of the
Plan, the number of Optioned Shares and the per share option price will be
adjusted by the Compensation Committee of the Board of Directors of the Company
(the “Committee”).  The Committee’s determination as to any adjustment shall be
final.

 

2.             Vesting of Option.  The Optioned Shares will vest and become
exercisable in accordance with the following schedule:

 

Percentage of Optioned Shares Vested

 

Date of Vesting

 

 

 

25%

 

1st anniversary of Grant Date

An additional 25%

 

2nd anniversary of Grant Date

An additional 25%

 

3rd anniversary of Grant Date

The final 25%

 

4th anniversary of Grant Date

 

provided, however, that, in the event of your termination of employment from the
Company and its Affiliates for any reason, any Optioned Shares not vested as of
the date of such termination will be cancelled, except as otherwise provided in
this Section 2.

 

If the foregoing calculation results in vesting of a fractional Optioned Share,
the number of Optioned Shares that become vested will be rounded to the next
higher whole number of shares.

 

--------------------------------------------------------------------------------


 

[Standard Paragraph #1 — For use with regular grants made in February or
March of each year.]  If your employment or service terminates as a result of
death or disability (as determined by the Committee based upon the definition
set forth in the Company’s long-term disability plan), (1) if your termination
occurs on or after December 31 of the calendar year in which occurs the Grant
Date, the Optioned Shares will become fully vested on your date of termination,
or (2) if your termination occurs prior to December 31 of the calendar year in
which occurs the Grant Date, you will become partially vested on the date of
termination, and the remaining Optioned Shares will be cancelled.  Your
partially vested interest will be equal to the product obtained by multiplying
the total number of Optioned Shares by a fraction, the numerator of which is the
number of full months of service that you completed during the calendar year in
which occurs the Grant Date and the denominator of which is twelve (12).  If the
foregoing calculation results in vesting of a fractional Optioned Share, the
number of Optioned Shares that become vested will be rounded to the next higher
whole number of shares.

 

[Alternate Paragraph #1 — For use in mid-year special grants where proration
based on the calendar year might result in substantial vesting shortly following
the Grant Date.  Under the alternate paragraph, proration is based on the number
of months of employment completed during the one year period from the first day
of the month in which occurs the Grant Date.]  If your employment or service
terminates as a result of death or disability (as determined by the Committee
based upon the definition set forth in the Company’s long-term disability plan),
(1) if your termination occurs on or after the first day of the twelfth (12th)
month following the month in which occurs the Grant Date, the Optioned Shares
will become fully vested on your date of termination, or (2) if your termination
occurs prior to the first day of the twelfth (12th) month following the month in
which occurs the Grant Date, you will become partially vested on the date of
termination, and the remaining Optioned Shares will be cancelled.  Your
partially vested interest will be equal to the product obtained by multiplying
the total number of Optioned Shares by a fraction, the numerator of which is the
number of full months of service that you completed during the twelve (12) month
period that begins on the first day of the month following the month in which
occurs the Grant Date and the denominator of which is twelve (12).  If the
foregoing calculation results in vesting of a fractional Optioned Share, the
number of Optioned Shares that become vested will be rounded to the next higher
whole number of shares.

 

[Standard Paragraph #2 — For use with regular grants made in February or March
of each year.]  If your employment or service terminates as a result of
retirement on or after age fifty-five (55) with ten (10) or more years of
service, or retirement on or after age sixty-two (62) (“Retirement”), (1) if
your Retirement occurs on or after December 31 of the calendar year in which
occurs the Grant Date, the Optioned Shares will continue to vest, subject to the
terms of the Plan, on the same schedule as would have applied had you continued
employment, and (2) if your Retirement occurs prior to December 31 of the
calendar year in which occurs the Grant Date, a portion of the Optioned Shares
will be immediately forfeited, and the remainder of the Optioned Shares will
continue to vest, subject to the terms of the Plan, on the same schedule as
would have applied had you continued employment.  The portion of the Optioned
Shares that are immediately forfeited will be equal to the product obtained by
multiplying the total number

 

2

--------------------------------------------------------------------------------


 

of Optioned Shares by a fraction, the numerator of which is twelve (12) minus
the number of full months of service that you completed during the calendar year
in which occurs the Grant Date and the denominator of which is twelve (12). If
the foregoing calculation results in vesting of a fractional Optioned Share, the
number of Optioned Shares that become vested will be rounded to the next higher
whole number of shares.  The number of Optioned Shares available for exercise on
or after each vesting date will be reduced by a pro rata portion of the total
number of forfeited Optioned Shares.

 

[Alternate Paragraph #2 — For use in mid-year special grants where proration
based on the calendar year might result in substantial vesting shortly following
the Grant Date.  Under the alternate paragraph, proration is based on the number
of months of employment completed during the one year period from the first day
of the month in which occurs the Grant Date.]  If your employment or service
terminates as a result of retirement on or after age fifty-five (55) with ten
(10) or more years of service, or retirement on or after age sixty-two (62)
(“Retirement”), (1) if your Retirement occurs on or after the first day of the
twelfth (12th) month following the month in which occurs the Grant Date, the
Optioned Shares will continue to vest, subject to the terms of the Plan, on the
same schedule as would have applied had you continued employment, and (2) if
your Retirement occurs prior to the first day of the twelfth (12th) month
following the month in which occurs the Grant Date, a portion of the Optioned
Shares will be immediately forfeited, and the remainder of the Optioned Shares
will continue to vest, subject to the terms of the Plan, on the same schedule as
would have applied had you continued employment.  The portion of the Optioned
Shares that are immediately forfeited will be equal to the product obtained by
multiplying the total number of Optioned Shares by a fraction, the numerator of
which is twelve (12) minus the number of full months of service that you
completed during the during the twelve (12) month period that begins on the
first day of the month following the month in which occurs the Grant Date and
the denominator of which is twelve (12).  If the foregoing calculation results
in vesting of a fractional Optioned Share, the number of Optioned Shares that
become vested will be rounded to the next higher whole number of shares.  The
number of Optioned Shares available for exercise on or after each vesting date
will be reduced by a pro rata portion of the total number of forfeited Optioned
Shares.

 

Notwithstanding the vesting schedule described above, the Committee may extend
the date(s) of vesting to a later date to take into account any period of the
Optionee’s leave of absence, unless prohibited by law.

 

3.                                      Exercise of Option.  The Option, to the
extent vested in accordance with Paragraph 2, may be exercised during the period
beginning on the vesting date and ending on the earlier of:

 

a.                                      the first anniversary of the date the
Optionee’s employment with the Company and its Affiliates terminates for any
reason other than Retirement, death or disability (as determined by the
Committee based on the definition set forth in the Company’s long-term
disability plan); or

 

3

--------------------------------------------------------------------------------


 

b.                                      in any other case, the 10th anniversary
of the Grant Date.

 

During your life, the Option may be exercised only by you (or if you are
incapacitated, by your legal representative).  If you die before exercising all
of the vested Option, the executor of the your estate (or by such person as the
executor of the estate certifies as inheriting the Option as a result of the
operation of your last will and testament or as a result of the laws of
interstate succession) may exercise all or any portion of the vested Option that
has not been exercised, during the exercise periods described above.

 

4.                                      Change in Control.  In general, the
Option, to the extent then outstanding and unexercised, will become fully vested
(if not previously vested) but shall otherwise be subject to the terms of the
Plan, if (a) a Change in Control (as defined in the Plan) has occurred, and
(b) your employment with the Company and its Affiliates has been involuntarily
terminated for any reason other than Cause (or, if you have in effect with the
Company or an Affiliate an employment, retention, change in control, severance
or similar agreement that provides for “good reason” termination and, in
accordance with such agreement, you terminate employment or service for “good
reason”) within two (2) years following the date of the Change in Control.  The
vesting of Optioned Shares following a Change in Control shall be governed by
the terms of Section 13(b) of the Plan.

 

5.                                      Manner of Exercise and Payment.  In
order to exercise this Option, you (or such other person entitled to exercise
the Option as provided in Paragraph 3) must provide a written notice to the
Company stating that you (or such other eligible person) would like to exercise
all or a portion of the Option and specifying the number of vested Optioned
Shares which are being purchased.  The exercise notice must be delivered (in
person or by mail or by facsimile) to the Secretary of the Company.

 

The written notice must be, in the case of clauses (a), (b) and (c) below,
accompanied by payment equal to the number of Optioned Shares being purchased
multiplied by the option exercise price or, in the case of clause (d) below,
accompanied by the documents specified in such clause (d), which will result in
payment to the Company on the settlement date (i.e., T+3) equal to the number of
Optioned Shares being purchased multiplied by the option exercise price. 
Subject to such rules and restrictions as the Committee may prescribe, payment
may be made:  (a) in cash or by certified check payable to the Company; (b) by
delivering previously acquired shares of Common Stock, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank, with a fair market value at
the time of exercise, as determined by the Committee, equal to the required
payment amount; (c) by any combination of (a) and (b); or (d) by delivering to
the Company or its designated agent an executed irrevocable option exercise form
together with irrevocable instructions to a broker-dealer to sell or margin a
sufficient portion of the Optioned Shares to be exercised and to deliver the
sale or margin proceeds directly to the Company to pay the option exercise price
and tax withholding.

 

Option exercise notices postmarked (if mailed) or received by the Secretary of
the Company (if by facsimile or hand-delivery) prior to 11:59 p.m. (central
time) of the date

 

4

--------------------------------------------------------------------------------


 

specified in Paragraph 3 shall be given effect.  Any notice postmarked or
received after such time shall be null and void.

 

6.             Tax Withholding.  Upon exercise of all or any part of the Option,
the Company has the right and the authority to deduct or withhold from any
compensation payable to you an amount sufficient to satisfy its withholding
obligations under applicable tax laws or regulations.  Alternatively, the
Company may require that you deliver to the Company at the time the Company is
obligated to withhold taxes such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations.  The Company
may also satisfy its withholding obligation,, in any other manner determined by
the Committee. The Fair Market Value of fractional shares of Stock remaining
after the withholding requirements are satisfied will be paid to you in cash or
will be applied as additional tax withholding.

 

7.             Miscellaneous.

 

(a)           You (or your legal representatives, the executor of your estate or
your heirs) shall not be deemed to be a shareholder of the Company with respect
to any of the Optioned Shares being purchased until such shares are paid for in
full, and the Company’s withholding tax liability is satisfied, to the
Committee’s satisfaction.

 

(b)           The Option shall not be transferable by you; provided that,
following your death, the Option, to the extent exercisable in accordance with
the terms of the Plan and this Agreement, may be exercised by the executor of
the your estate (or by such person as the executor of the estate certifies as
inheriting the Option as a result of the operation of your last will and
testament or as a result of the laws of intestate succession).  In addition, by
accepting this award, you agree not to sell any shares delivered to you at a
time when applicable laws (including securities laws), Company or Affiliate
policy or an agreement between the Company and its underwriters or other terms
and conditions of the Plan prohibit a sale.

 

(c)           It is fully understood that nothing contained in this Agreement or
the Plan shall interfere with or limit in any way the right of the Company or
any Affiliate to terminate your employment at any time nor confer upon you any
right to continue in the employ of the Company or any Affiliate.

 

(d)           As a condition of the granting of this Option, you agree, for
yourself and your legal representatives or guardians, the executor of your
estate, and your heirs, that the Plan and this Agreement shall be subject to
discretionary interpretation by the Committee and that any interpretation by the
Committee of the terms of the Plan and this Agreement shall be final, binding
and conclusive.  Neither you, your legal representatives, the executor of your
estate or you heirs shall challenge or dispute the Committee’s decisions.

 

(e)           The existence of this Agreement or Option herein granted shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of

 

5

--------------------------------------------------------------------------------


 

bonds, debentures, preferred, or prior preference stock ahead of or affecting
the common stock or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

(f)            The Committee may modify this Option at any time.  However, no
modification, extension or renewal shall (1) confer on you any right or benefit
which you would not be entitled to if a new option was granted under the Plan at
such time or (2) alter, impair or adversely affect this Option or the Agreement
without your written consent; provided that the Committee need not obtain your
written consent of the Optionee for a modification of the Option to the extent
that the Plan specifically permits the Committee action or to the extent that
the Committee deems such modification necessary to comply with any applicable
law, the listing requirements of any principal securities exchange or market on
which the shares underlying the Option are then traded, or to preserve favorable
accounting or tax treatment of the Option for the Company.

 

(g)           No individual may exercise the Option and no shares will be issued
under this Agreement unless and until the Company has determined to its
satisfaction that such exercise and issuance comply with all relevant provisions
of applicable law, including the requirements of any stock exchange on which the
shares may then be traded.

 

(h)           This Agreement may be executed in counterparts.

 

(i)            As a condition of the granting of this Option, you agree, for
yourself and your legal representatives or guardians, the executor of your
estate, and your heirs, that this Option and any Stock issued or cash paid
pursuant to this Option shall be subject to any recoupment or clawback policy
that may be adopted by the Company from time to time and to any requirement of
applicable law, regulation or listing standard that requires the Company to
recoup or claw back compensation paid pursuant to this Option.

 

8.             Governing Law.  This Agreement shall be governed by the internal
laws of the State of Illinois, without regard to the principle of conflict of
laws, as to all matters, including, but not limited to, matters of validity,
construction, effect, performance and remedies.  No legal action or proceeding
may be brought with respect to this Agreement more than one year after the later
of (a) the last date on which the act or omission giving rise to the legal
action or proceeding occurred; or (b) the date on which the individual bringing
such legal action or proceeding had knowledge (or reasonably should have had
knowledge) of such act or omission.  Any such action or proceeding must be
commenced and prosecuted in its entirety in the federal or state court having
jurisdiction over Brown County, Wisconsin or Cook County, Illinois, and each
individual with any interest hereunder agrees to submit to the personal
jurisdiction thereof, and agrees not to raise the objection that such courts are
not a convenient forum.  Such action or other legal proceeding shall be heard
pursuant to a bench trial and, the parties to such proceeding shall waive their
rights to a trial by jury.

 

6

--------------------------------------------------------------------------------


 

9.             Severability.  In the event any provision of the Agreement is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining provisions of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

 

INTEGRYS ENERGY GROUP, INC.

 

 

 

 

 

By:

 

 

 

Title: Vice President — Human Resources

 

7

--------------------------------------------------------------------------------